Exhibit 10.8

 

EXECUTION VERSION

 

CONSENT of Holders of Class B shares

 

This CONSENT (this “Consent”), dated as of December 12, 2018, is entered into
among the holders of Class B ordinary shares, par value $0.0001 per share
(“Class B Shares”), of One Madison Corporation, a Cayman Islands exempted
company (the “Company”), listed on the signature pages hereto (the “Consenting
Parties”). Any capitalized term used in this Consent and not otherwise defined
shall have the meaning ascribed thereto in the Charter (as defined below).

 

WHEREAS, the Company was incorporated for the purpose of effecting a merger,
share exchange, asset acquisition, share purchase, reorganization or similar
business combination with one or more businesses (a “Business Combination”);

 

WHEREAS, the Company intends to enter into a definitive agreement pursuant to
which the Company will acquire from Rack Holdings L.P., a Delaware limited
partnership, all of the issued and outstanding shares of capital stock of Rack
Holdings Inc., a Delaware corporation (“Ranpak”), on the terms and subject to
the conditions set forth therein (the “Ranpak Business Combination”);

 

WHEREAS, the Ranpak Business Combination will constitute a Business Combination;

 

WHEREAS, Section 4.2 of the Amended and Restated Memorandum and Articles of
Association of the Company (the “Charter”) provides that on the first business
day following the consummation of the Company’s initial Business Combination,
the issued Class B Shares will automatically be converted into such number of
Class A Shares (or Class C Shares, following a Class C Election as described in
the Charter) as is equal to 25% of the sum of: (a) the total number of Class A
Shares issued in the IPO (including pursuant to the Over-Allotment Option), plus
(b) the sum of (i) the total number of Class A Shares and Class C Shares issued
or deemed issued, or issuable upon the conversion or exercise of any
equity-linked securities or rights issued or deemed issued, by the Company in
connection with or in relation to the consummation of the initial Business
Combination (including Forward Purchase Shares, but not Forward Purchase
Warrants), excluding any Class A Shares and/or Class C Shares or equity-linked
securities exercisable for or convertible into Class A Shares issued, or to be
issued, to any seller in the initial Business Combination and any Private
Placement Warrants issued to the Sponsor upon conversion of loans to the Company
that may be made by Omar M. Asali or his affiliate, at his option, minus (ii)
the total number of Public Shares repurchased pursuant to the IPO Redemption
(the “Anti-Dilution Rights”);

 

WHEREAS, Article 11 of the Charter permits any rights attached to a class of
share capital of the Company to be varied with the written consent of holders of
at least two-thirds of the outstanding shares of such class;

 

WHEREAS, the Consenting Parties together hold at least two-thirds of the
outstanding Class B Shares;

 

WHEREAS, in connection with the Ranpak Business Combination, the Company is
entering into subscription agreements with certain purchasers pursuant to which,
immediately prior to the closing of the Ranpak Business Combination, the Company
will issue to such purchasers on a private placement basis 14,200,000 Class A
Shares and/or Class C Shares in order to obtain additional equity financing for
the closing of the Ranpak Business Combination (the “Subscription Shares”);

 

WHEREAS, in connection with the Ranpak Business Combination, the Company
proposes to exchange up to 8,000,000 of currently issued and outstanding private
placement warrants for up to 800,000 Class A Shares and/or Class C Shares (the
“Warrant Exchange Shares”); and

 





 

 

WHEREAS, the Consenting Parties desire to waive the Anti-Dilution Rights with
respect to the Subscription Shares and the Warrant Exchange Shares such that the
Subscription Shares and the Warrant Exchange Shares are excluded from the
determination of the number of Class A Shares (and/or Class C Shares following a
Class C Election as described in the Charter) into which the Class B Shares
convert pursuant to Section 4.2 of the Charter on the first business day
following consummation of the Ranpak Business Combination.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and intending to be legally bound hereby, the
Consenting Parties hereby agree as follows:

 

1.            Effective upon the execution and delivery of this Consent, the
Consenting Parties, on behalf of themselves and each other holder of Class B
Shares, hereby irrevocably waive the Anti-Dilution Rights with respect to the
Subscription Shares and the Warrant Exchange Shares such that the Subscription
Shares and the Warrant Exchange Shares are excluded from the determination of
the number of Class A Shares (and/or Class C Shares following a Class C Election
as described in the Charter) into which the Class B shares convert pursuant to
Section 4.2 of the Charter on the first business day following consummation of
the Ranpak Business Combination.

 

2.            Except as expressly provided in this Consent, all rights and
privileges of the Class B Shares shall remain in full force and effect in
accordance with the terms of the Charter and applicable law.

 

3.            This Consent shall be governed by the laws of the Cayman Islands
without regard to any conflict or choice of law provisions.

 

4.            This Consent may be executed in one or more counterparts, each of
which shall be deemed an original and all of which shall constitute one and the
same Consent.

 

 

* * * * *

 

2

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Consent to be
executed on its behalf by a duly authorized officer as of the day and year first
above written.

 

  ONE MADISON GROUP LLC       By: /s/ Omar M. Asali     Name: Omar M. Asali    
Title: Chairman and Chief Executive  Officer

 



 

[Signature Page to Consent of Holders of Class B Shares]

 

 

 

 

  JS CAPITAL, LLC       By: /s/ Richard D. Holahan, Jr.     Name: Richard D.
Holahan, Jr.     Title: Vice President

 

 



[Signature Page to Consent of Holders of Class B Shares]

 

 

 

 

  SOROS CAPITAL LP       By: /s/ Gitanjali Workman     Name: Gitanjali Workman  
  Title: Attorney-in-Fact for Soros Capital GP LLC, general partner

 

 



[Signature Page to Consent of Holders of Class B Shares]

 

 



 

 